Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the RCE filing of 8-11-2021. Claims 1-21 are pending and have been considered below:

Allowable Subject Matter
Claims 1-12 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10681508. Although the claims at issue are not identical, they are not patentably distinct from each other because they provide notification to events and determine if the events are the same type or not and update a counter based on that determination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-16, 18-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahini (20050020316 A1) in view of Hama et al. (“Hama” 20020039914 A1) and Matsunaga et al. (“Matsunaga” 20050141686 A1).
Claim 13: Mahini discloses a mobile terminal for displaying an event, the mobile terminal comprising: 
communication circuitry; a display; and a controller configured to: in response to a first incoming communication received via the communication circuitry, identify a first event corresponding to the first incoming communication,
determine whether a first indication corresponding to a type of the first event exists(Figure 4a and Paragraph 29; icon is a missed call);
Mahini also discloses when the first indication corresponding to the type of the first event is determined not to exist, generate the first indication based on the at least one information related to the first event, and control the display to display the generated first indication to notify of the first event, the displayed first indication comprising information related to the type of the first event (Mahini: Figure 4a and Paragraph 30; discloses icon and event information), 
Mahini may not explicitly disclose 
when the first event is determined not to exist, a displayed first indication being displayed in a form of the first pop-up box including the icon indicative of the type of the first event and the at least one information related to the first event, wherein the at least one information to the first event included in the first pop-up box comprises information related to a time of occurrence of the first event;  
when the first indication corresponding to the type of the first event is determined to exist, update the first indication based on at least one information related to the first event, and control the display to display the updated first indication to notify of the first event, the updated first indication being displayed in a form of a first pop-up box including at least one information related to the first event;
Hama is provided because it discloses a pop-up functionality for an event, if the first event does not exist the pop-up provides a capability for icon presentation (Paragraph 195; icon display) and detailed information including time occurrence of the event; further a capability for updating a pop-up event if the events are the same is also provided (Figure 12 and Paragraphs 203-212). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvements and make the system capable of providing information and updates based on event occurrences in Mahini. One would have been motivated to provide the updated information as an enhanced feedback system with a quantity of events provided.  
Further Matsunaga is provided because it discloses a pop-up functionality for an event and further discloses including information related to the event such as an icon event type and contact information (Figures 5a-d and Paragraphs 44-45). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvements and make the system capable of providing supplementary information in the icon/pop-up system of Mahini. One would have been motivated to provide the information as an enhanced feedback system with expanded information provided. 





Claim 14: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, wherein first pop-up box includes a text indicating the type of the first event (Mahini: Figures 4a-d; icon and text of event, Hama: Figure 12, text describing event and Matsunaga: Figure 5; text). 
Claim 15: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, wherein the at least one information related to the first event additionally comprises a description corresponding to the first event, or counterpart information associated with the first event (Hama: Figure 12; provides time and description). 
Claim 16: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, wherein the at least one information related to the first event additionally comprises a counter indicating information related to a number of times a same type event has occurred (Hama: Figure 12 and Paragraph 212; provides counter).
Claim 18: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, wherein the first pop-up box in which the updated first indication is displayed is at a position designating the first event as being a most recent incoming communication event (Mahini: Paragraph 32; time sorted order of events and Matsunaga: Figure 5 and Paragraph 45). 
Claim 19: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, wherein the updating of the first indication comprises updating a counter to indicate information related to a number of times an event has occurred Hama: Figure 12 and Paragraph 212; provides counter).
Claim 21: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, wherein the type of the first event comprises at least one of a missed call event, a voice mail event, a short message service event, or a multimedia message service event (Mahini: Figures 4a-d; missed call, sms message Hama: Figure 12; call event). 
Claims 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahini (20050020316 A1), Hama et al. (“Hama” 20020039914 A1) and Matsunaga et al. (“Matsunaga” 20050141686 A1) in further view of Klassen et al. (“Klassen” 20050120306 A1).

Claim 17: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, but may not explicitly disclose wherein the controller is further configured to: determine whether the first event associated with the first indication is checked by a user; 
and if it is determined that the first event associated with the first indication is checked by the user, delete the at least one information related to the first event from the first indication, wherein the at least one information related to the first event is retained in a memory of the mobile terminal without deletion.
Klassen is provided because it discloses functionality for decreasing the counter/removing a notification once an event is checked/read (Paragraph 49) the message/email is still maintained in memory as being received (no longer unread). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement in order to provide the notification removal but maintain message in memory of Mahini as taught by Klassen. The functionality ensures that visual feedback does not clutter the screen possibly confusing the user and providing an unpleasant user experience.   
Claim 20: Mahini, Hama and Matsunaga disclose a mobile terminal of claim 13, but may not explicitly disclose wherein the controller is further configured to: determine whether the first event associated with the first indication is checked by a user; 
and if it is determined that the first event associated with the first indication is checked by the user, decrease a counter by a number of events checked by the user.
Klassen is provided because it discloses functionality for decreasing the counter once an event is checked/read (Paragraph 49). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a known technique to a known device ready for improvement in order to provide an update notification counter in Mahini as taught by Klassen. The functionality adds enhanced visual feedback with the most current information improving user experience. 

Response to Arguments

Applicant's remarks and amendments have been fully considered, Hama and Matsunaga are newly provided to address the amended claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KATAGIRI 6778069 B1: Figures 2-3
HAYASHIDA ET AL. 20040198457 A1: FIGURES 4-6



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        9-7-2021